Citation Nr: 0434137	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  99-03 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether the reduction of the evaluation of the left knee 
disability, status post left medial meniscectomy, from 10 
percent to noncompensable, effective September 1, 1998, was 
proper. 



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1985 to January 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that decision the RO reduced the rating of the veteran's 
left knee disability and left groin strain, which were each 
rated at 10 percent disabling, to noncompensable and granted 
a combined 10 percent evaluation based upon multiple, 
noncompensable, service-connected disabilities.  The veteran 
perfected an appeal for the reduction of the 10 percent 
rating assigned for the left knee disability.  This case was 
previously before the Board in November 2003, when it was 
remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand was necessary due to the RO's 
failure to follow the directives in the Board's remand.  It 
was further held that where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance.  In this case, the Board remanded the 
veteran's claim in November 2003 for additional development 
to include a VA examination.  

38 C.F.R. § 19.31 provides that the RO will issue an SSOC if, 
pursuant to a remand of the Board, it develops the evidence 
(as is the case here) or cures a procedural defect, unless 
one of the following two exceptions applies: 1) the only 
purpose of the remand is to assemble records previously 
considered by the RO; or 2) the Board specifies in the remand 
that a SSOC is not required.  Neither exception applies in 
the instant circumstance.  In fact, as part of the Board's 
November 2003 remand, it was specifically noted that the RO 
should provide the veteran with a Supplemental Statement of 
the Case (SSOC) as well as give the veteran an opportunity to 
reply if the decision remained adverse to him.  

It appears the RO failed to readjudicate the veteran's claim 
for a higher rating following VA examination and failed to 
issue an SSOC with regard to the issue of whether the 
reduction of the evaluation of the left knee disability, 
status post left medial meniscectomy, from 10 percent to 
noncompensable effective September 1, 1998, was proper.

Accordingly, the veteran's claim is remanded to the RO for 
the following:

The RO should again adjudicate the issue 
developed on appeal, with consideration 
of the evidence obtained pursuant to the 
Board's remand, and then issue an SSOC 
that contains notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including 38 C.F.R. §  4.71(a), 
Diagnostic Codes (DC) 5003, 5257, and 
5259 (2004).  The veteran should be 
afforded an opportunity to respond before 
the case is returned to the Board.   

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.§§  
5109B, 7112).


	                  
_________________________________________________
	NANCY R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




